DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	
	Currently, the pending Claims are 1, 3-5. The examined Claims are 1, 3-5, with Claims 1, 3 being amended herein.

Response to Arguments

	Applicant has mainly amended independent Claim 1 to include the limitations of now-cancelled Claim 2 (wherein Claim 2 was previously indicated as containing allowable subject matter).

	Applicant argues that because Claim 1 now includes said allowable subject matter of Claim 2 therein, the instant Claims are in condition for allowance (Page 5 of Remarks).

	Applicant’s amendment/arguments are found to be persuasive. Accordingly, ally previous prior art rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 1, 3-5 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art reference of record relevant to at least independent Claim 1 is Wake et al. (US 2015/0125767).

Wake teaches a fuel cell system (Abstract, [0002]). As illustrated in Figure 1, Wake teaches that the fuel cell system comprises a fuel cell stack (10), an injector (23), a fuel gas circulation passage (comprised of piping 25a, 25b, 26a, 27a), an ejector (24), a purge valve (27), and ECU ([0058]-[0059], [0069]). Wake teaches that the ECU controls the supply of fuel gas by the injector via selective actuation of a fuel tank shutoff valve (22), and controls the opening/closing of the purge valve ([0072]). As illustrated in Figure 6, Wake teaches that following a normal-time first mode (i.e. vehicle ignition on, flooding not generated, electric power being generated) during which the purge valve is closed, a normal-time second mode (i.e. vehicle ignition on, flooding being generated, electric power being generated) occurs during which the purge valve is opened while, at the same time, the fuel gas flow rate through the fuel cell stack is increased (and therefore, the off-gas is necessarily being recirculated to the fuel cell stack to at least some degree) ([0113]-[0116], [0123]). Wake specifically teaches that the purge valve is normally closed (i.e. the normal operating position of the purge valve is closed) ([0069]). Furthermore, and as illustrated in Figure 3, Wake teaches that when flooding not present, the ECU may immediately proceed to carrying out a power generation stop step (S204) ([0162]-[0163]). During the power generation stop step, Wake teaches that the ECU stops power generation of the fuel cell stack via steps which includes stopping the supply of fuel gas by the injector by closing the fuel tank shutoff valve ([0167]-[0168]). As illustrated in Figure 1, Wake further teaches that the fuel cell system comprises a refrigerant system comprising a refrigerant which cools the fuel cell stack ([0093]-[0095]). As illustrated in Figure 1, Wake teaches that the refrigerant system comprises a thermostat (43), wherein the thermostat is adapted to switch the flow of refrigerant in response to the temperature of the refrigerant flowing therethrough ([0095]).

	However, Claim 1 further requires that the control device is programmed to delay a time at which the discharge valve is opened further from a time at which supply of the fuel gas by the injector is stopped when the temperature of the cooling medium is lower than a threshold value than when the temperature of the cooling medium is equal to or higher than the threshold value.
	
Accordingly, while the fuel cell system of Wake comprises an ECU, purge valve, and a refrigerant system comprising refrigerant therein, Wake neither teaches nor suggests that ECU is programmed to further control operations of the purge valve based on temperature characteristics of the refrigerant comprised in the refrigerant system. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729